The judgment of the court was pronounced by
Slidex,l, J.
The plaintiff obtained an injunction against the defendant to restrain him from tearing down certain buildings, and taking away any materials then upon certain ground, of whiph buildings, materials and ground the plaintiff alleged himself to be the proprietor. He also alleged that an adjudication of the buildings and materials made t.o the defendant was null. The prayer of his petition was that the injunction be perpetuated, the buildings decreed the property of the petitioner, and the adjudication declared null and void. The petition does not assert, nor does the evidence disclose, what is the value of the buildings and materials. So far therefore as the plaintiff’s demand is concerned, there is nothing before us to show that the matter in dispute exceeds the sum of $300. It is, on the contrary, left wholly uncertain.
The defendant denied that he had any intention to destroy the buildings, or carry away the materials, and asserted a privilege upon them for the sum fif §240- This pum is insufficient to confer jurisdiction upon this court.
*957The judgment of the court below which declared the adjudication to the defendant null, perpetuated the injunction, and gave judgment for the defendant ^ fpr $240 with privilege, cannot be reconsidered by this court. The case falls within tlie rule recognised in the case of Plique v. Bellomé, ante 293; and the ¿notion to dismiss must prevail. Appeal dismissed.